Exhibit 10.1

EXECUTION COPY

ASSIGNMENT AND ASSUMPTION AND AMENDMENT #1 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This ASSIGNMENT AND ASSUMPTION AND AMENDMENT #1 TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is entered into as of the 20th
day of December, 2010, by and among The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch (“BTMU”), as a Financial Institution and as the Agent (in such
capacity, the “Agent”), Victory Receivables Corporation, as a Conduit (the “BTMU
Conduit”), PDC Funding Company, LLC, as the Seller (the “Seller”), Patterson
Companies, Inc., as the Servicer (the “Servicer”), Royal Bank of Canada (“RBC”),
as a Purchaser Agent and a Financial Institution, and Thunder Bay Funding, LLC
(the “RBC Conduit”), as a Conduit.

PRELIMINARY STATEMENTS

A. BTMU, as a Financial Institution and as a Purchaser Agent, and the BTMU
Conduit (collectively, the “BTMU Purchaser Group”), the Agent, the Seller and
the Servicer are parties to that certain Third Amended and Restated Receivables
Purchase Agreement (as amended, modified, restated or otherwise supplemented
through the date hereof, the “Purchase Agreement”).

B. The Seller, the Servicer, the Agent, and the members of the BTMU Purchaser
Group wish to amend the Purchase Agreement to add RBC, as a Purchaser Agent and
a Financial Institution, and the RBC Conduit, as a Conduit, to the Purchase
Agreement as members of a new Purchaser Group for which RBC will be the
Purchaser Agent.

C. The parties hereto desire that the BTMU Conduit sell and assign a portion of
its aggregate outstanding Capital as of the date hereof to the RBC Conduit.

D. The Assignment Effective Time (as defined below) is contemplated to occur on
the December 2010 Settlement Date.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

SECTION 1. Definitions. Capitalized terms used and not otherwise defined herein
are used with the meanings set forth, or incorporated by reference, in the
Purchase Agreement.

SECTION 2. Assignment and Assumption.

(a) BTMU Conduit Assignment. At or before noon (New York time) on the date
hereof, the RBC Conduit shall pay to the BTMU Conduit, in immediately available
funds, an



--------------------------------------------------------------------------------

amount equal to a portion of the aggregate outstanding Capital of the BTMU
Conduit as of the date hereof, as set forth more specifically on Schedule I
hereto (such amount, the “Assigned BTMU Capital”). At or before noon (New York
time) on the date hereof, the Seller shall pay to each of the BTMU Conduit and
BTMU, as the Purchaser Agent for the BTMU Purchaser Group (in such capacity, the
“BTMU Purchaser Agent”), as applicable, in immediately available funds, all
costs, fees and expenses related to the Assigned BTMU Capital accrued through
the date hereof (collectively, the “BTMU Settlement Date Payment”, and, together
with the Assigned BTMU Capital, the “Total BTMU Amount”) pursuant to the
priority of payments set forth in Section 2.2 of the Purchase Agreement (it
being understood and agreed that, for the avoidance of doubt, payment by the
Seller of the BTMU Settlement Date Payment shall not discharge the Seller of any
other payment due from the Seller under the Purchase Agreement on the date
hereof, on any other Settlement Date, or otherwise). Payment by the RBC Conduit
to the BTMU Conduit of an amount equal to the Assigned BTMU Capital in
accordance with this Section 2(a) shall be made in accordance with the wire
instructions set forth on Schedule I hereto. Payment by the Seller to the BTMU
Conduit and the BTMU Purchaser Agent, as applicable, of the BTMU Settlement Date
Payment in accordance with this Section 2(a) shall be made in accordance with
the terms of Sections 1.4 and 2.2 of the Purchase Agreement.

Upon (i) the BTMU Conduit’s receipt in full from the RBC Conduit of an amount
equal to the Assigned BTMU Capital and (ii) the BTMU Purchaser Agent’s receipt
in full of an amount equal to the BTMU Settlement Date Payment, the BTMU Conduit
hereby sells, transfers and assigns to the RBC Conduit, without recourse,
representation or warranty, except as otherwise provided in Section 8(a) below,
and the RBC Conduit hereby irrevocably takes, receives and assumes from the BTMU
Conduit, the Assigned BTMU Capital and all related rights and obligations
hereunder, under the Purchase Agreement and under all of the other Transaction
Documents with respect thereto. Immediately following the Assignment Effective
Time, upon the receipt by (i) the RBC Conduit of the Assigned BTMU Capital from
the BTMU Conduit and (ii) the BTMU Conduit and the BTMU Purchaser Agent, as
applicable, of the BTMU Settlement Date Payment, the aggregate outstanding
Capital of each of the BTMU Conduit and the RBC Conduit shall be as set forth on
Schedule II hereto. The RBC Conduit hereby assumes in full the RPA Deferred
Purchase Price allocable to the pro rata portion of the Asset Portfolio as of
the date hereof based on the Assigned BTMU Capital transferred hereunder.

(b) Certain Agreements. By executing and delivering this Agreement, the parties
hereto hereby agree that: (i) other than the limited representation and warranty
made by the BTMU Conduit in Section 8(a) below, none of the Agent or any member
of the BTMU Purchaser Group makes any representation or warranty or assumes any
responsibility with respect to (I) any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
other Transaction Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value received from the RBC Conduit
in connection herewith, the Purchase Agreement or any other instrument or
document furnished pursuant hereto or thereto or the perfection, priority,
condition, value or sufficiency of any collateral, or (II) the financial
condition of any Seller Party, any Obligor, any Affiliate of any Seller Party or
the performance or observance by any Seller Party, any Obligor, any Affiliate of
any Seller Party of any of their respective obligations under the Transaction
Documents or any other instrument or document furnished pursuant thereto or in
connection therewith, (ii) each of the RBC Conduit and RBC, as a Financial
Institution and as a Purchaser Agent (collectively, the

 

2



--------------------------------------------------------------------------------

“RBC Purchaser Group”), will, independently and without reliance upon the Agent,
any Conduit, the Seller or any other Financial Institution, Purchaser Agent or
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Purchase Agreement and the other Transaction
Documents, (iii) each of the RBC Conduit and RBC, as a Financial Institution,
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) each of the RBC Conduit and RBC, as a Financial
Institution, appoints RBC as its Purchaser Agent and authorizes RBC to take such
action on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Purchaser Agent for the RBC Purchaser Group by the terms
thereof, together with such powers as are reasonably incidental thereto,
(v) RBC, as a Financial Institution, agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Purchase
Agreement and the other Transaction Documents, are required to be performed by
it as a Financial Institution (including, without limitation, as a Related
Financial Institution) or, when applicable, as a Purchaser, and (vi) each member
of the RBC Purchaser Group agrees to be bound by the terms of the Intercreditor
Agreement. In addition, each member of the RBC Purchaser Group agrees with the
Agent that it is aware of and will comply with the provisions of the Purchase
Agreement, including, without limitation, Article I and Sections 4.1 and 14.6
thereof.

(c) Compliance with the Purchase Agreement. Each of the parties hereto hereby
agrees that this Agreement is in all material respects equivalent to the form of
Assignment Agreement set forth as Exhibit VII to the Purchase Agreement and is
satisfactory for purposes of complying with the requirements in Section 12.1 of
the Purchase Agreement.

(d) Waiver. Each of the parties hereto hereby acknowledges and agrees to the
assignments and payments set forth in this Section 2 and expressly waives any
notice or other requirements set forth in any Transaction Document as a
prerequisite or condition precedent to any assignment, payment or other matter
set forth herein.

SECTION 3. Amendments to the Purchase Agreement. Upon the effectiveness of this
Agreement at and after the Assignment Effective Time:

(a) The RBC Conduit shall be a Conduit, RBC shall be a Financial Institution and
a Purchaser Agent, and the RBC Purchaser Group shall be a Purchaser Group under
the Purchase Agreement and each other Transaction Document, as applicable, for
all purposes.

(b) The following Section 14.19 is hereby added to the Purchase Agreement
immediately following Section 14.18 thereof:

Section 14.19 USA PATRIOT Act Notice. Each Financial Institution that is subject
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) herby notifies the Seller
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Seller Party, which
information includes the name and address of each Seller Party and other
information that will allow such Financial Institution to identify such Seller
Party in accordance with the Patriot Act.

 

3



--------------------------------------------------------------------------------

(c) The definition of “Fee Letter” set forth on Exhibit I to the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

“Fee Letter” means the letter agreement dated as of December 20, 2010 (as
amended, restated, supplemented, or otherwise modified from time to time) among
Seller, BTMU, the BTMU Conduit, Royal Bank of Canada and Thunder Bay Funding,
LLC.

(d) Exhibit II to the Purchase Agreement is hereby amended and restated as set
forth on Schedule III hereto.

(e) Schedule A to the Purchase Agreement is hereby amended and restated as set
forth on Schedule IV hereto.

(f) Schedule C to the Purchase Agreement is hereby amended and restated as set
forth on Schedule V hereto.

SECTION 4. Hedging Agreements.

(a) The Agent hereby instructs the Seller to enter into one or more Hedging
Agreements, each in form and substance satisfactory to the Agent and RBC, as a
Purchaser Agent, and in accordance with the terms of the Purchase Agreement
(including, without limitation, Section 7.3 of the Purchase Agreement), on or
prior to noon (New York time) on December 23, 2010, with an aggregate notional
amount of $200,000,000 such that the aggregate notional amount of all Hedging
Agreements in effect after giving effect thereto is $500,000,000. The Seller
hereby agrees to enter into such Hedging Agreements on or prior to December 23,
2010.

(b) The parties hereto hereby agree that if (i) the Seller does not comply with
the provisions of Section 4(a) above in all respects on or prior to December 23,
2010 (the “Hedge Condition”), and (ii) there has not occurred any Amortization
Event (other than the Amortization Event set forth in Section 9.1(l) of the
Purchase Agreement), which has not been waived in accordance with the terms of
the Purchase Agreement, then, notwithstanding anything to the contrary set forth
in the Purchase Agreement or any other Transaction Document, the parties hereto
shall enter into an Assignment and Assumption Agreement substantially similar to
this Agreement, in form and substance satisfactory to the Agent and RBC (the
“Re-Transfer Assignment”) providing that (x) at or before 5:00pm (New York time)
on December 23, 2010 (the “Re-Transfer Date”) (I) the BTMU Conduit shall pay to
the RBC Conduit, in immediately available funds, an amount equal to the Assigned
BTMU Conduit (such amount, the “Reassigned Capital”), and the BTMU Conduit shall
assume from the RBC Conduit the aggregate outstanding balance of the RBC
Conduit’s Capital on such date and all related rights and obligations hereunder,
under the Purchase Agreement and all of the other Transaction Documents with
respect thereto, and (II) the Seller shall pay to RBC, as the Purchaser Agent
for the RBC Purchaser Group, in immediately available funds, all costs, fees and
expenses related to the Reassigned Capital accrued from the Assignment Effective
Time to the Re-Transfer Date (such costs, fees and expenses, together with the
Reassigned Capital, the “Reassignment Amount”), and (y) immediately following
the effectiveness of the Re-Transfer Assignment and payment in full of the
Reassignment Amount to the RBC Conduit and RBC, as a Purchaser

 

4



--------------------------------------------------------------------------------

Agent, as applicable, on the Re-Transfer Date pursuant to the terms of the
Re-Transfer Assignment, the RBC Purchaser Group shall cease to be a Purchaser
Group under the Purchase Agreement and the other Transaction Documents. The
occurrence of each of the events set forth in clause (ii) of the immediately
preceding sentence shall be hereinafter collectively referred to as the
“Re-Transfer Condition”.

(c) Notwithstanding anything to the contrary set forth in the Purchase Agreement
or any other Transaction Document, the Seller hereby agrees that (i) it shall
not provide a Purchase Notice to the Agent or any Purchaser Agent or otherwise
request that a new Purchase be made by any Purchaser under the Purchase
Agreement, and (ii) no Purchaser shall be obligated to make any new Purchase, in
each case, until the earlier to occur of the satisfaction of (x) the Hedge
Condition, or (y) the Re-Transfer Condition.

SECTION 5. Limitation on Liability. Notwithstanding anything to the contrary set
forth in this Agreement, (i) the RBC Conduit does not accept or assume any
liability or responsibility for any breach, failure or other act or omission on
the part of the BTMU Conduit, or any indemnification or other cost, fee or
expense related thereto, in each case which occurred or directly or indirectly
arose out of an event which occurred prior to the Assignment Effective Time,
(ii) RBC, as a Financial Institution, does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
BTMU, as a Financial Institution, or any indemnification or other cost, fee or
expense related thereto, in each case which occurred or directly or indirectly
arose out of an event which occurred prior to the Assignment Effective Time, and
(iii) RBC, as a Purchaser Agent, does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
BTMU, as a Purchaser Agent, or any indemnification or other cost, fee or expense
related thereto, in each case which occurred or directly or indirectly arose out
of an event which occurred prior to the Assignment Effective Time.

SECTION 6. Notice Addresses. Each of the parties hereto hereby agrees that all
notices and other communications delivered or to be delivered hereunder to any
member of the RBC Purchaser Group shall be delivered to such Person at its
address(es) as set forth on Schedule IV hereto.

SECTION 7. Assignment Effective Time. The effective time (the “Assignment
Effective Time”) of this Agreement shall be the later of (i) the opening of
business on December 20, 2010 and (ii) the time at which all of the following
conditions precedent are satisfied:

(a) each of the Agent and RBC, as a Purchaser Agent, shall have received duly
executed copies of (I) this Agreement from each of the parties hereto, and (II)
that certain Sixth Amended and Restated Fee Letter, dated as of the date hereof,
among the Seller, the Agent, each member of the BTMU Purchaser Group and each
member of the RBC Purchaser Group from each of the parties thereto;

(b) the payment in full of the Total BTMU Amount to the BTMU Conduit or the BTMU
Purchaser Agent, as applicable;

(c) RBC, as a Purchaser Agent, shall have received one or more reliance letters
from (I) Briggs and Morgan, Professional Association, each dated as of the date
hereof, relating to

 

5



--------------------------------------------------------------------------------

enforceability, bankruptcy-related and UCC opinions given in connection with the
closings of the 2002, 2004 and 2010 Receivables Purchase Agreements (including
those opinions dated as of December 3, 2010), and (II) General Counsel of
Patterson Companies, Inc., each dated as of the date hereof, relating to
opinions given in connection with the closings of the 2002, 2004 and 2010
Receivables Purchase Agreements (including such opinion dated as of December 3,
2010), in each case, in form and substance reasonably satisfactory to RBC, as a
Purchaser Agent;

(d) RBC, as a Purchaser Agent, shall have received duly executed copies of
(I) that certain Amendment Fee Letter, dated as of the date hereof, between the
Seller and RBC, as a Purchaser Agent, (the “Amendment Fee Letter”) from each of
the parties thereto, and (II) all of the other Transaction Documents requested
by RBC, as a Purchaser Agent, (other than any Fee Letter or other fee letter
agreement to which BTMU is a party) from the Seller;

(e) RBC, as a Purchaser Agent, shall have received payment in full of the
Amendment Fee (as defined in the Amendment Fee Letter) in accordance with the
terms of the Amendment Fee Letter; and

(f) each of the Agent and RBC, as a Purchaser Agent, shall have received all
other documents, instruments, agreements and opinions from the Seller Parties
that they may have reasonably requested.

SECTION 8. Representations and Warranties.

(a) Limited Representation and Warranty of the BTMU Conduit. The BTMU Conduit,
solely with respect to Section 2(a) above, hereby represents and warrants to
each member of the RBC Purchaser Group that, as of the date hereof, it is the
sole owner of the rights, title and interest in and to the interests being
transferred by it hereunder free of any Adverse Claims created by or through it.

(b) Representations and Warranties of the Seller Parties. Each of the Seller and
the Servicer hereby represents and warrants to each other party hereto that, as
of the Assignment Effective Time, both before and after giving effect to this
Agreement, all of its respective representations and warranties contained in the
Purchase Agreement and each other Transaction Document to which it is a party
shall be true and correct as though made on and as of the Assignment Effective
Time (and by its execution hereof, each of Seller and Servicer shall be deemed
to have represented and warranted such to each other party hereto).

SECTION 9. Effect of Agreement. From and after the Assignment Effective Time,
(i) this Agreement shall be a part of each Transaction Document amended hereby,
and (ii) each reference in each such amended Transaction Document to “this
Agreement” or “hereof”, “hereunder” or words of like import, and each reference
in such agreement or document to such agreement or document shall mean and be a
reference to such amended agreement or document.

SECTION 10. Further Assurances. Each of the parties hereto agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 11. Miscellaneous.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(b) JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT (OTHER THAN THE SELLER AND THE SERVICER) AND EACH PARTY HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.

(c) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.

(d) Transaction Documents. This Agreement is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

(e) Integration. This Agreement contains the final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.

(f) Severability. If any one or more of the agreements, provisions or terms of
this Agreement shall for any reason whatsoever be held invalid or unenforceable,
then such agreements, provisions or terms shall be deemed severable from the
remaining agreements, provisions and terms of this Agreement and shall in no way
affect the validity or enforceability of the provisions of this Agreement.

(g) Amendments. This Agreement may not be amended, supplemented or waived except
pursuant to a writing signed by each of the parties hereto.

(h) Counterparts. This Agreement may be executed in counterparts, and by the
different parties on different counterparts, each of which shall constitute an
original, but all together shall constitute one and the same agreement.

(i) Headings. The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation hereof or thereof.

 

7



--------------------------------------------------------------------------------

[remainder or page intentionally left blank; signature pages follow]

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as the Agent By:  

    /s/ Adiya Reddy

Name:  

    Adiya Reddy

Title:  

    Senior Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Financial
Institution By:  

    /s/ Christine Howatt

Name:  

    Christine Howatt

Title:  

    Authorized Signatory

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Purchaser Agent
By:  

    /s/ Adiya Reddy

Name:  

    Adiya Reddy

Title:  

    Senior Vice President

VICTORY RECEIVABLES CORPORATION, as a Conduit By:  

    /s/ Frank B. Bilotta

Name:  

    Frank B. Bilotta

Title:  

    President

 

   Sch.-V-1   

Assignment and Assumption

and Amendment #1 to 3rd A&R RPA



--------------------------------------------------------------------------------

 

PATTERSON COMPANIES, INC.,

as the Servicer

By:  

    /s/ R. Stephen Armstrong

Name:  

    R. Stephen Armstrong

Title:  

    Executive Vice President, Chief Financial

 

    Officer and Treasurer

PDC FUNDING COMPANY, LLC,

as the Seller

By:  

    /s/ Jeffrey J. Stang

Name:  

    Jeffrey J. Stang

Title:  

    Vice President and Treasurer

 

2



--------------------------------------------------------------------------------

 

THUNDER BAY FUNDING, LLC,

as a Conduit

By:

 

    /s/ Robert S. Jones

Name:

 

    Robert S. Jones

Title:

 

    Authorized Signatory

ROYAL BANK OF CANADA,

as a Financial Institution

By:  

    /s/ Robert S. Jones

Name:  

    Robert S. Jones

Title:  

    Authorized Signatory

By:  

    /s/ Veronica L. Gallagher

Name:  

    Veronica l. Gallagher

Title:  

    Authorized Signatory

ROYAL BANK OF CANADA,

as a Purchaser Agent

By:  

    /s/ Veronica L. Gallagher

Name:  

    Veronica l. Gallagher

Title:  

    Authorized Signatory

 

3